Exhibit 10.1

 



SECOND AMENDMENT TO LICENSE AGREEMENT

 

Relating to

Encapsulated Cells Producing Viral Particles

and

Encapsulated Cells Expressing Biomolecules

 

LICENSORS

 

 

Bavarian Nordic A/S, reg. no. 16271187

 

a company incorporated in Denmark, whose registered office is at Hejreskovvej
10A,

DK-3490 Kvistgard, Dennmark

 

and

 

Helmholtz Zentrum Miinchen/GSF — Forschungszentrum fur Umwelt u.
Gesundheit GmbH,

 

Ingolstadter Landstr. 1, D-85764 Neuherberg, Deutschland

 

and

 

LICENSEE

 

Bio Blue Bird AG,

 

Pflugstr. 7, FL-9490 Vaduz, Liechtenstein

 

 



   

 

 

This Second Amendment to Licensee Agreement ("Second Amendment") is made
effective as of the 1st day of October 2016 ("Effective Date of the Second
Amendment") between:

 

(1)BAVARIAN NORDIC A/S, reg. no. 16271187, a company incorporated in Denmark,
whose registered office is at Hejreskovvej 10A, DK-3490 Kvistgard, Denmark
("BAVARIAN NORDIC") and     (2)Helmholtz Zentrum Munchen/GSF-Forschungszentrum
fur Umwelt u. Gesundheit GmbH, Ingolstadter Landstr. 1, D-85764 Neuherberg,
Deutschland ("GSF") (BAVARIAN NORDIC and GSF jointly referred to as "LICENSORS")
and     (3)Bio Blue Bird AG, Pflugstr. 7, FL-9490 Vaduz, Liechtenstein
("LICENSEE").

 



WHEREAS LICENSEE and LICENSORS entered Into a License Agreement on 6 July 2005
("License Agreement") whereby LICENSEE was granted a non-exclusive license to,
in particular, further develop, make, have made (including services under
contract for Licensee or sub-licensee, by Contract Manufacturing Organizations,
Contract Research Organisations, Consultants, Logistics Companies or others),
obtain marketing approval, sell and offer for sale the Licensed Product or
otherwise use the Licensed Patent Rights in the Territory within the Field of
this Agreement.     WHEREAS LICENSEE and LICENSORS amended the License Agreement
on 20 December 2006 ("Amendment") to reflect: (i) the license granted shall be
exclusive; (ii) a royalty rate increase; (iii) LICENSEE taking over expenses;
and (iv) to make clear that the license will survive as a license granted by one
of the LICENSORS if the other LICENSOR rejects performance under the License
Agreement due to any actions or declarations of insolvency.     WHEREAS LICENSEE
and LICENSORS now desire to further amend the License Agreement in order to
include the right to import, reflect Ownership and Notification of Improvements,
clarify which provisions survive expiration or termination of the License
Agreement, to provide rights to the LICENSEE to the Clinical Data after the
expiration of the Licensed Patent Rights and to change the Notice address and
recipients of LICENSEE.

 

It is agreed:

 

Clause 3.1 of the License Agreement shall be deleted and replaced with the
following:

 

3.1License to LICENSEE. Subject to the terms of this Agreement, LICENSORS hereby
grant to LICENSEE the exclusive irrevocable (except as provided for in clause
9.2) royalty-bearing, license, with the right to sublicense in accordance with
Clause 3.2, under the Licensed Patent Rights to further develop, make, have made
(including services under contract for Licensee or sub-licensee, by Contract
Manufacturing Organizations, Contract Research Organizations, Consultants,
Logistics Companies or others), obtain marketing approval, sell, import and
offer for sale the Licensed Product or otherwise use the Licensed Patent Rights
in the Territory within the Field of this Agreement.

 

 

 



 2 

 

 



Clause 4.1 of the License Agreement shall be deleted and replaced with the
following:

 

4.1

BAVARIAN NORDIC hereby grants LICENSEE and any sub-licensee, the exclusive right
to use the Clinical Data (Annex 1) that may be deemed necessary or appropriate
in order for LICENSEE or any sub-licensee to develop, make, have made (including
services under contract for LICENSEE or sub-licensee, by Contract Manufacturing
Organizations, Contract Research Organizations, Consultants, Logistics Companies
or others), obtain marketing approval, sell, import and offer for sale the
Licensed Products or otherwise use the Clinical Data pursuant to Clause 3.

 

Clause 6.3 of the License Agreement shall be deleted and replaced with the
following:

 

6.3Patent Prosecution. LICENSORS shall have the sole and exclusive right, except
as otherwise provided below, to file, prosecute and maintain any patents with
claims covering inventions in the Licensed Patent Rights. LICENSORS shall use
good faith, diligent efforts to file, prosecute, and maintain such patents,
including Supplementary Protection Certificates ("SPC") and Patent Term
Extensions ("PTE") and the like, and shall consider the best interest of both
LICENSEE and LICENSORS in so doing; provided, however, that LICENSOR shall defer
to the LICENSEES request as to which patent(s), if any, should be the subject of
an application for and/or selection of such SPC, PTE or the like. However, any
such request by Licensee to obtain any such Patent Term Extension shall be
procured by a mutually agreed external counsel. LICENSEE is solely responsible
for providing all information required to obtain any Patent Term Extension, and
within the relevant period for such filing, to said external counsel including,
but not limited to, the identity of the product subject to regulatory review,
the identity of the patent for which extension is being sought and the identity
of each claim, all information needed to enable the eligibility of a patent for
extension, the description of the activities undertaken by the applicant, or the
LICENSEE as the case may be, during the applicable regulatory review period, and
any other information required to obtain said Patent Term Extension. LICENSORS
shall provide the external counsel all necessary assistance in terms of
documentation and declarations that pertain to said patents needed to obtain
Patent Term Extension.

As of the first day of January 2007 LICENSEE will bear LICENSORS' external
attorneys' costs and official fees necessary for filing, prosecuting and
maintaining any patent claims covering inventions in the Licensed Patent Rights.
LICENSORS' internal costs will be borne by themselves. At the end of each
calendar quarter LICENSORS shall send LICENSEE a detailed specification of
external costs and fees incurred in that quarter, if any. Upon receipt of such
specification LICENSEE shall pay the external costs and fees within one month to
the invoicing LICENSOR. Upon request from the LICENSEE, the invoicing LICENSOR
shall provide invoices or other documents evidencing the external costs and
fees. Notwithstanding the foregoing, the cost incurred by an external counsel
retained to procure a Patent Term Extension shall be invoiced to, and paid for
directly, by LICENSEE.

 



 

 



 3 

 

 

 



 

If LICENSORS decline to file or prosecute a patent or maintain a patent within
the Licensed Patent Rights, LICENSORS shall timely, at least three months before
any relevant deadline, notify LICENSEE and LICENSEE may thereafter file and
prosecute at its expense a patent or application or maintain a patent claiming
such invention. LICENSORS shall in such case provide to LICENSEE all necessary
assistance, in particular assignment declarations and copies of all relevant
patent office correspondence and copies of the relevant patent application and
all patent documents. As a result of its maintenance of such patents or filing
and or prosecution of such patent applications (or paying any fees according to
this Clause), LICENSEE shall obtain all rights in these patents (including SPCs
and PTEs and the like) and patent applications for that jurisdiction and cease
to be obliged to further pay royalties here based on said patents (including
SPCs, PTEs and the like) or patent applications prosecuted or maintained at its
own expense.

 

Clause 9.3.1 of the License Agreement shall be deleted and replaced with the
following:

 

9.3.1 In the event of termination or expiry of this Agreement, the following
provisions (Clauses) of this Agreement shall survive in their entirety (2.2,
6.7, 8, 9.3, 13.1, 13.2, 13.3, 14.1, 14.4, 14.7).

 

The following Clause 9.3.3 shall be added to the License Agreement as follows:

 

9.3.3 Upon expiration, but not earlier termination, pursuant to Section 9.1,
Licensee will have a non-exclusive, irrevocable, perpetual, fully-paid license,
with the right to sublicense, to use the Clinical Data (Annex 1) as set forth in
Clause 4.1.

 

The Notices "To LICENSEE", including "With copies to" set forth in Clause 14.7
of the License Agreement, are hereby deleted and restated as follows:

 

To LICENSEE: Bio Bluebird AG   Pflugstrasse 7   FL-9490   Vaduz, Liechtenstein  
Attn: Dr. Kenneth L. Waggoner

 

 

  

With copies to: PharmaCyte Biotech, Inc.   23046 Avenida de la Carlota   Suite
600   Laguna Hills, California 92653 USA   Attn: Dr. Kenneth L. Waggoner



 

 



 4 

 

 



If to GSF:

Helmholtz Zentrum Munchen

Deutsches Forschungszentrum fur Gesundheit und

Umwelt (GmbH)

(now HMGU) Legal Affairs   Ingolstadter Landstrafle 1   85764 Neuherberg   Attn:
Head of Legal Affairs and Head of Innovation Management (2016744)

 

 

Except as amended and set forth above, the License Agreement shall continue in
full force and effect.

 

[ex1001_image.jpg] 

 



 5 

 